Citation Nr: 1315992	
Decision Date: 05/15/13    Archive Date: 05/15/13

DOCKET NO.  04-12 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to an effective date prior to January 31, 2004, for a total disability based on individual unemployability resulting from service-connected disabilities (TDIU).

2.  Entitlement to service connection for a cervical spine disability.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

A. Adamson, Counsel



INTRODUCTION

The Veteran served on active duty from July 1940 to December 1945.

This case comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey and Cleveland, Ohio.  Original jurisdiction over the claims files has remained with the RO in Newark, New Jersey.

The Board notes that these claims were denied by the Board in a decision dated in July 2007.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In an Order dated in June 2008, the Court vacated the Board's July 2007 decision, and remanded these matters to the Board for action consistent with a June 2008 joint motion of the parties (Joint Motion). 

In November 2008, January 2011, and February 2012, the Board remanded the claims for action consistent with the Joint Motion.  The case has been returned to the Board for further appellate action.  The attorney for the Veteran submitted additional argument to the Board since the February 2012 remand.

The record before the Board consists of the Veteran's paper claims files and an electronic file known as Virtual VA.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012). 


REMAND

While the Board sincerely regrets the delay, because the RO has not substantially complied with the prior remand directives, additional development is required before the Veteran's claims of entitlement to service connection for a cervical spine disability and entitlement to an earlier effective date for grant of a TDIU are decided. 

The Board notes that following the Court's action on the Board's prior decision, the Veteran's claim of entitlement to service connection for a cervical spine disability was first remanded in November 2008 for a VA examination.  The examination was conducted in January 2010.  In January 2011, the Board found that clarification of the January 2010 VA examination report would be helpful and remanded the claim again.  Unfortunately, the clarified opinion provided in February 2011 did not adequately address the evidence of record, so the Board again remanded the claim in February 2012.  

In October 2012, a new VA examiner provided an opinion.  The examiner stated that the claims files were reviewed; however, the evidence summarized calls this statement into question.  In particular, the examiner noted that "review of five-volume C-file reveals initial complaint and claim for his neck was in 2000."  The examiner went on to note a June 1999 private physician's report of initial treatment for the neck in August 1998.  Based upon these facts, the examiner concluded, "in light of the above findings and the absence of objective evidence of complaints of neck pain between 1945 and 1998, I am forced to opine that it is less likely than not that his current cervical complaints are related to the jeep accident or the neck pain he reported immediately afterwards."  The examiner went on to state that, "it is certainly possible that the accident caused the problems, but without any objective indication of such and without any documented symptoms over a 55 year period that would be purely speculative and would, in fact, be highly unlikely."

While this opinion is provided with a rationale, the rationale is based upon an inaccurate report of the Veteran's medical history.  In particular, the Veteran in August 1989 sought treatment for right shoulder pain, which was later, in September 1989, noted to be actually arthritis of the cervical spine.  It is significant that the symptoms are noted on the right side, in that the Veteran's service treatment records show that at the time of his July 1945 accident in service, the Veteran reported some right-sided neck pain.  July 1990 clinical notes also show reports of neck pain.  Thus, there is objective evidence of neck pain, including specifically symptoms on the right side, as early as 1989, approximately ten years prior to the VA examiner's account.

Moreover, as noted by the Veteran's attorney following the February 2011 and October 2012 opinions, in addition to failing to adequately summarize the Veteran's medical history, the examiner failed to assess the X-ray findings and determine whether the type of neck disorder is such that it could have had its onset in 1945.  This question has yet to be answered.  While the 2010 X-ray reports were summarized in the 2012 opinion, no assessment as to the nature of the disability was provided.

Because the VA examiner's opinion is based on an incorrect assessment of the Veteran's medical history, and does not fully address all pertinent questions, the examination report cannot be deemed adequate and cannot be deemed sufficient to substantially comply with the Board's 2012 remand directives.  Such noncompliance is error on the part of the RO.  Moreover, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).  Accordingly, the Board must once again remand the matter for compliance. 

As previously noted, the Board will defer its decision on the earlier effective date claim until the service connection claim is resolved.

Accordingly, the case is REMANDED to the RO for the following actions:

1.  The Veteran's claims files and any pertinent evidence in Virtual VA that is not included in the claims files must be made available to and reviewed by the examiner who conducted the October 2012 examination.  The examiner should be requested to prepare an addendum providing an assessment of the possible etiology of the Veteran's cervical spine disability in light of the complete record.  
Based on review of the files, to include review of the records dated in the 1980's and 1990's related to the Veteran's neck pain, the physician should provide an opinion as to whether there is at least a 50 percent  probability that the Veteran's current cervical spine disability is etiologically related to his active service and in particular to injury sustained in the crash which was severe enough to require the 44 day hospitalization, with complaints of right sided neck pain as noted in the treatment records. 

For purposes of this examination, the examiner should presume the Veteran's neck pain in service was due to an injury of the neck sustained during his 1945 in-service auto accident. 

The examiner should also assess the nature of the Veteran's cervical spine disability and determine whether it is the type of disability that may have at least as likely as not been incurred by the conceded in-service neck injury.

The rationale for each opinion expressed must be provided.  If any required opinion cannot be provided, the examiner must explain why.

2.  The RO should also undertake any other development it determines to be warranted.

3.  Then, the RO should readjudicate the Veteran's service connection claim and his earlier effective date claim.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative should be provided a supplemental statement of the case and an appropriate period of time for response.  The case should then be returned to the Board for further appellate action, if otherwise in order.

By this remand, the Board intimates no opinion as to any final outcome warranted.

No action is required of the Veteran until he is otherwise notified but he has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

As noted above, this case has been advanced on the Board's docket.  It must also be afforded expeditious treatment by the RO.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

